Citation Nr: 1021363	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the posttraumatic stress disorder (PTSD) disability prior 
to May 27, 2008, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant served on active duty in the United 
States Marine Corps from August 1964 to August 1967, 
including fourteen months in Vietnam.  He subsequently served 
on active duty in the United States Air Force from September 
1972 until October 1991, when he retired.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2008 decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability, 
effective May 19, 2008.

The appellant appealed the initial rating assigned for PTSD.  
He was, in effect, asking for a higher rating effective from 
the date service connection was granted.  Thus, the entire 
time period in question was on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's 
disability evaluation for PTSD was increased from 30 to 50 
percent, effective from May 27, 2009 (the date of VA 
treatment).  However, it is presumed that an appellant is 
seeking the maximum benefit allowed by law and regulation for 
any disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the appellant's claim remained in appellate 
status, as listed on the first page, above.


FINDING OF FACT

In two written statements received in March 2010, and 
confirmed by the May 2010 written statement from the 
Veteran's representative, and prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal as to 
the issue of entitlement to an initial evaluation for the 
service-connected PTSD disability in excess of 30 percent 
prior to May 27, 2009, and in excess of 50 percent 
thereafter.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive 
Appeal on the issue of entitlement to an initial evaluation 
for the service-connected PTSD disability in excess of 30 
percent prior to May 27, 2009, and in excess of 50 percent 
thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in August 
2009 with respect to his claim of entitlement to an initial 
service-connected PTSD in excess of 30 percent.  In a 
September 2009 rating action, the evaluation for the 
appellant's PTSD disability was increased to 50 percent, 
effective May 27, 2009.  In March 2010, the Veteran submitted 
a written statement indicating that he was satisfied with his 
rating.  That same month, he sent another written statement 
in which he stated that he did not want his PTSD appeal to go 
to Washington, D.C.  In addition, the appellant's withdrawal 
of his PTSD rating claim was confirmed in a written statement 
from his representative.  In that May 2010 written statement, 
the Veteran's representative stated that the Veteran was 
withdrawing his appeal.

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an initial evaluation for his service-
connected PTSD disability in excess of 30 percent prior to 
May 27, 2009, and in excess of 30 percent thereafter, there 
remain no allegations of error of fact or law for appellate 
consideration on the increased initial rating claim.  

Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim of entitlement to an initial 
rating for the service-connected PTSD disability in excess of 
30 percent prior to May 27, 2009, and in excess of 50 percent 
thereafter.  Therefore, the PTSD increased initial rating 
issue is dismissed without prejudice.


ORDER

The appeal as to an initial evaluation for the service-
connected PTSD disability in excess of 30 percent prior to 
May 27, 2009, and in excess of 50 percent thereafter, is 
dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


